UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In the Matter of the Petition of Fire Island
Ferries, Inc. as Owner of the Courier for the                     MEMORANDUM & ORDER
Exoneration from and Limitation of Liability                      11-cv-3475 (DRH)(ARL)
--------------------------------------------------------x


APPEARANCES:
For Petitioner Fire Island Ferries, Inc.:
Nicoletti Hornig & Sweeney
Wall Street Plaza
88 Pine Street
7th Floor
New York, New York 10005-1801
By:    David R. Hornig, Esq.

For Claimant Kevin Diaz:
Dougherty, Ryan, Giuffra, Zambito & Hession
250 Park Avenue
Seventh Floor
New York, New York 10177
By:    John Joseph Hession, Esq.

HURLEY, Senior District Judge:

        Presently before the Court is Claimant Kevin Diaz’s (“Diaz”) notice of appeal (the

“Notice of Appeal”) of this Court’s December 6, 2019 Order (the “December Order”) denying

Diaz’s Motion to Dismiss for Lack of Jurisdiction. (DE 164.) On January 6, 2020, upon Diaz’s

filing of the Notice of Appeal, the Court directed both parties to file letters with the Court

addressing whether the December Order denying Diaz’s motion is an appealable order such that

Diaz’s appeal of that Order divests this Court of jurisdiction. For the reasons discussed below,

the Court concludes that it is not divested of jurisdiction and will proceed with a bench trial to

determine damages in this matter.




                                                   Page 1 of 6
                                         BACKGROUND

       Petitioner Fire Island Ferries (“Petitioner”) brought this action on July 19, 2011, pursuant

to 46 U.S.C. § 30501 et seq., and Rule F of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, seeking exoneration from and limitation of liability related

to a ferry accident that occurred on July 10, 2011. (Compl. [DE 1] ¶¶1, 6–9.) The Court held a

bench trial on the issue of limitation of liability in March 2017 and issued its Findings of Fact

and Conclusions of Law on February 5, 2018. (DE 138.) The Court then scheduled the damages

trial to begin on May 16, 2019. On May 13, 2019, Diaz filed a letter with the Court requesting a

pre-motion conference for a motion to dissolve the stay and prior restraining order of this Court,

dated July 21, 2011 (DE 5) (the “Stay”), prohibiting Diaz from filing any other proceedings, to

allow him to pursue an action in state court. (DE 156.) The Court allowed Diaz to make his

motion, in which he argued that the Court should dissolve the Stay and allow him to proceed

with the damages determination in state court. In the December Order, the Court denied Diaz’s

motion on the grounds that Diaz had already twice elected to proceed in federal court and had

not provided any compelling reason why he should have the right to change that election on the

eve of trial. (DE 160.) On January 6, 2020, Diaz appealed the December Order. (DE 164.)

                                          DISCUSSION

       The question before this Court is whether Diaz’s appeal of the December Order divests

this Court of jurisdiction. The answer to that question is no.

       As an initial matter, a court of appeals only has jurisdiction over appeals from “final

decisions,” with limited exceptions. 28 U.S.C. § 1291, 1292. Diaz contends that his appeal of the

December Order is an appeal of a “maritime proceeding[] under 28 U.S.C. § 1292(a)(3), in

which liability has already been determined, but damages not yet determined by a trier of fact,”



                                            Page 2 of 6
and an appeal under 28 U.S.C. § 1292(a)(1) as an appeal “of an order refusing to dissolve an

injunction.” (DE 166 at 1-2.)

        I.     28 U.S.C. § 1292(a)(3)

        One exception to the “final decision” rule is the admiralty exception, which provides for

appellate jurisdiction over “[i]nterlocutory decrees of such district courts or the judges thereof

determining the rights and liabilities of the parties to admiralty cases in which appeals from final

decrees are allowed.” 28 U.S.C. § 1292(a)(3). “The original and still central purpose of section

1292(a)(3) is to allow the determination of liability to be appealed before relief is ordered.”

Deering v. Nat'l Maint. & Repair, Inc., 627 F.3d 1039, 1042 (7th Cir. 2010).

        As Petitioner points out, “[t]here are three prerequisites to invocation of interlocutory

appellate jurisdiction under Section 1292(a)(3): (1) the underlying case must be an admiralty

case in which appeals from final decrees are allowed; (2) the appeal must be from an

interlocutory order or decree of the district court; and (3) the order or decree must have

determined the rights and liabilities of the parties.” Chem One, Ltd. v. M/V Rickmers Genoa, 660

F.3d 626, 638 (2d Cir. 2011) (internal quotations and citations omitted).

        As Petitioner notes, “the crucial inquiry for purposes of Section 1292(a)(3) is whether the

district court’s judgment has determined the rights and liabilities of the parties, which … means

deciding the merits of the controversies between them.” Chem One, 660 F.3d at 638 (internal

quotations and citations omitted). “Although section 1292(a)(3) does not say that all rights and

liabilities of the parties must be decided before an appeal can be taken, most cases say that its

application should hew closely to the original purpose.” Deering, 673 F.3d at 1042 (emphasis in

original).




                                             Page 3 of 6
        Diaz, pointing to Chem One’s explanation that “the plain language of Section 1292(a)(3)

‘does not say that all rights and liabilities of all the parties must be decided before an appeal can

be taken,’” argues that the Second Circuit adopted an expansive view of 28 U.S.C. § 1292(a)(3),

which “provides for an interlocutory appeal in admiralty of any decree that determines ‘the rights

and liabilities of the parties’ as long as it resolves a fairly separable claim or disposes of all

matters involving a single party, as was done by the Court’s December 6, 2019 Order.” (DE 166

at 2 (citing Chem One, 660 F.3d at 640).)

        While it is true that the Second Circuit did adopt a more expansive view of § 1292(a)(3)

in Chem One, the “expansive” interpretation is not so broad as to accommodate Diaz’s argument

that the December Order, which does not pertain to the rights and liabilities of the parties, is

appealable under § 1292(a)(3). As the Second Circuit explained when adopting the majority view

in Chem One, “Section 1292(a)(3) permits an interlocutory appeal when rights and liabilities

have been determined between two or a number of parties.” 660 F.3d at 640 (internal quotations

and citations omitted.) This was in response to the moving parties’ argument that the Second

Circuit lacked jurisdiction over the appeal “because the District Court ha[d] not determined all of

the rights and liabilities of all of the parties.” Id. at 639 Thus, the “expansion” adopted by the

Second Circuit allows an interlocutory appeal where rights and liabilities have been determined

between two parties, even though rights and liabilities remain to be determined between other

parties in the action.

        Diaz’s arguments might be relevant if he were appealing the Court’s decision regarding

limitation of liability. The December Order, however, did not determine the rights and liabilities

of any parties. It merely reinforced Diaz’s election to proceed in federal court and did not pertain

to the limitation of liability issue or otherwise decide the merits of the controversies between the



                                              Page 4 of 6
parties. Thus, the December Order is not subject to the admiralty exception outlined in 28 U.S.C.

§ 1292(a)(3).

        II.     28 U.S.C. § 1292(a)(1)

        Another exception to the “final decisions” rule is for interlocutory orders related to

injunctions. Section 1292(a)(1) provides for appellate jurisdiction over “[i]nterlocutory orders of

the district courts … granting, continuing, modifying, refusing or dissolving injunctions, or

refusing to dissolve or modify injunctions, except where a direct review may be had in the

Supreme Court.” 28 U.S.C. § 1292(a)(1).

        The Court agrees with Petitioner’s assessment that the December Order did not decide

whether the stay of proceedings should be lifted, but whether Diaz had the right to reverse his

previous elections to proceed in federal court. Indeed, the cases Diaz cites in support of his 28

U.S.C. § 1292(a)(1) argument involve appeals of orders that pertain to modifications (or refusals

to modify) injunctions. (DE 166 at 3.) Those cases are therefore inapposite to the circumstances

here.

        Accordingly, because the December Order did not “grant[], continu[e], modify[], refus[e]

or dissolve[e] [an] injunction[], or refus[e] to dissolve or modify [an] injunction[],” it is not

appealable under 28 U.S.C. § 1292(a)(1).




                                             Page 5 of 6
                                         CONCLUSION

        For the foregoing reasons, the December Order is not subject to appellate jurisdiction

under either 28 U.S.C. § 1292(a)(1) or 28 U.S.C. § 1292(a)(3). This Court therefore continues to

have jurisdiction over this case, despite Diaz’s appeal.

SO ORDERED.

Dated: Central Islip, New York
       January 16, 2020

                                                              /s/ Denis R. Hurley
                                                            Denis R. Hurley
                                                            Unites States District Judge




                                            Page 6 of 6
